MILLER, Circuit Justice.
This case having been removed from the state court into the federal court on the ground that the plaintiff is an alien, a motion is made to remand it to the state court for want of jurisdiction. The plaintiff was born a subject of the grand duke of Mecklenburg, and came to the state of Minnesota about fifteen years ago, where he has ever since resided. Shortly after his arrival in the state he made his declaration of intention with a view to naturalization, but has never applied for or obtained the final certificate of naturalization. He has several times voted at elec*1133tions held in tlie state, and the constitution of the state authorizes him to do so without naturalization. He is also capable of holding office by the state constitution. The question, then, to be considered, is whether such a person in the state of Minnesota is to be considered as a citizen or subject of Mecklen-burg within the meaning of the constitution (article 3, § 2).
The plaintiff is undoubtedly a subject of the grand duke of Mecklenburg, having been born such, unless something has been done since his coming to this country to change that relation. It will hardly be contended that length of residence, even with intention never to return, can have that effect. .Nor can the incomplete movement towards naturalization under the laws of the United States. The moving counsel, then, must rely on the constitution of the state of Minnesota, and the action of plaintiff under it, to change his citizenship.
I am of opinion that no state can make the subject of a foreign prince a citizen of the state in any other mode than that provided by the naturalization laws of congress; that when the constitution (article 1, § 8) says that congress shall have power “to establish a uniform rule of naturalization, and uniform laws on the subject of bankruptcies throughout the United States,” it designed these rules, when established, to be the only rules by which a citizen or subject of a foreign government could become a citizen or subject of one of the states of this Union, and thereby owe allegiance to such -state, and to the United States, and cease to owe it to his former government.
But I do not place the decision of the present case on that ground. The state of Minnesota has not attempted to make the plaintiff a citizen of that state, nor do the provisions of her constitution, when applied to the condition of the plaintiff, have that effect The error has arisen from the same confusion of ideas which induced the advocates of female suffrage to assert, in the supreme court, the right of women to vote. That assertion is based upon the proposition that citizenship and the right to vote are inseparable; therefore, females, who are citizens, must be allowed to vote. This was unanimously overruled by this court. The present case is based upon the same idea, that citizenship and the right to vote are inseparable, and as the constitution of Minnesota gives plaintiff the right to vote, therefore he is a citizen of the state. But the proposition on which both arguments are based is wholly unsound.
There is no necessary or uniform relation between citizenship and the right to vote. In point of fact, by the constitution of Minnesota, and probably of every other state, only about one in five of its Citizens is permitted to vote. All children born in the state and residing there are citizens, but until they come to the age of twenty-one years, they cannot vote. They have, however, all the rights that belong to citizenship, because they are citizens. So of all females, of all ages, who constitute half the citizens of any state. On the other hand, some states, and many municipalities, allow persons to vote who have no claim to be citizens, simply because they are residents and possess the other qualifications, and at one time, I believe, persons were permitted to vote in one state on account of property held there, though citizens of a different state. Of this, however, I do not feel sure, though there was no reason, in the nature of things or in the federal constitution, why it shoffid not be so.
These observations show that citizenship is not a sole criterion of the right to vote, and still more clearly that the right to vote may exist without' citizenship. This latter is precisely the case in Minnesota. That state, by a wise policy, has invited an industrious and useful population from abroad to occupy her vacant territory, and, as an inducement, has said, “You need not wait till you are naturalized and become citizens to exercise the elective franchise, and to become eligible to office.”
That process requires five years. When they have taken the first step towards becoming citizens, by making the legal official declaration to that effect, they are allowed to vote if they possess the other qualifications of age, sex, and residence; but citizenship is not one of them. In doing this, the framers of the constitution had no intention of making a citizen of the foreigner. This was wholly unnecessary to the right to vote, and five-sixths of the persons who are citizens have not that right.
I am of opinion, then, that nothing in the constitution of Minnesota,. or in the acts of plaintiff under it, have made, or were intended to make, him a citizen of that state, even if it be within the constitutional power of the state to do so; and that, being a subject of a foreign state, he could rightfully remove his case from a state court to a federal court. The motion to remand should, therefore, be overruled.
Motion overruled.